Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

1.	This action is responsive to the communication filed on 4/15/22.  Claims 1-3, 5-7, 9-11, 13-15 and 17-19 have been amended. Claims 1-20 are pending.
2.	Applicants' arguments filed 4/15/22 have been fully considered but they are not deemed to be persuasive.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.	Claims 1-7, 9-15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Harrison et al (US 9886483 B1 A1, hereinafter “Harrison”) in view of Marin et al (U.S. 20170316052 A1 hereinafter, “Marin”).
8.	With respect to claim 1,
Harrison discloses a computing system comprising:
a processor configured to
extract metadata of multidimensional data from a database, where the multidimensional data includes at least three dimensions,
generate declarative statements of features that are to be derived from the multidimensional data based on hierarchical attributes of the multidimensional data which are identified from the extracted metadata (Harrison col. 24 lines 20-43, col. 25 line 25 – col. 26 line 8, col. 29 line 19 – col. 30 line 9 e.g. [col. 24 lines 20-43] Examples of dimensions include time, geographic location, customers, and products.  Each of the elements of a dimension can be summarized using a hierarchy (although hierarchies may be optional).  The hierarchy can be a series of parent-child relationships or ordering of levels within a dimension.  Measures can be observed at levels in the hierarchy.  [col. 25 line 25 – col. 26 line 8] (172) Once mapped, the user would be able to issue a SQL query such as the following: (173)    "select * from cube where mdx_crossjoin=`[[Sales Territory].[Sales Territory].[Country] * [Products].[Products].[Product Category]] and mdx_slice=`([Date].[Calendar].[Year].[CY 2002])"'. (182)    In one example, a SQL query on a cube slice might look something like the following: "select prod_name from table_with_top_10_prod_sold_dim where country_slice=`Australia`;" Note that here the values returned can look completely different from what a plain "select *" returns from a normal relational table.  An example of using a cross-join query, in contrast, might be as follows: "select * from cube where year_crossjoin=`2010"`, which could filter the result set to only include rows for the year 2010. [col. 29 line 36 – col. 30 line 9] (200) In one embodiment, the proxy layer 112 passes cube selection criteria in a WHERE clause to a plug-in 120a by creating a temporary, query-specific copy of a mapped table and by attaching the cube selection criteria to this table as metadata [as
extract metadata (e.g. metadata) of multidimensional data from a database, where the multidimensional data includes at least three dimensions (e.g. cube),
generate declarative statements (e.g. SQL query statement, such as country_slice=`Australia`, year_crossjoin=`2010"`; referring to the instant applicant’s specification [0028] & Fig. 2C) of features that are to be derived from the multidimensional data based on hierarchical attributes (e.g. hierarchy levels – dimensions, measures) of the multidimensional data which are identified from the extracted metadata]),
convert the declarative statements into multidimensional expressions in a multidimensional expression (MDX) programming language which are configured to query the multidimensional data which include at least three dimensions and return query results in two-dimensions instead of at least three dimensions;
query, via a query engine, the multidimensional data based on the multidimensional expressions to generate a two-dimensional data structure of derived features (Harrison col. 25 line 25 – col. 26 line 8, col. 27 lines 10-20, col. 31 lines 18-67 e.g. [col. 25 line 25 – col. 26 line 8] (169) The plug-in 120a or mapping module 124 can access a cube via a web service call or other network connection.  For instance, in one embodiment, a cube can be accessed using a SOAP-based XML for Analytics (XMLA) interface.  The native query language for many cube databases is MultiDimensional eXpressions (MDX), rather than SQL.  MDX includes many different features from SQL.  For example, the cube database (or simply cube) imposes ordering on members in a dimension, and MDX contains explicit support to reference such traversals as forwards, backwards, upwards, downwards, crosswise, and the like.  MDX statements can also return N-dimensional results, where N depends on how the query was formulated.  (170)    i Translating a Cube to a SQL Table  (171)    As the high-level information derived by querying an entire cube space may not be very useful, it can be desirable to provide additional hierarchy level, slice, and/or cross-join criteria to the cube for certain queries.  In certain embodiments, the database system 110 can enable such additional query information by allowing a user to specify an MDX query at mapping time, thereby receiving a 1- or 2-dimensional result, and project this result as a SQL table.  However, a drawback to this approach is that drill-downs within a hierarchy, slice, etc. can be limited.  Another similar approach would be to allow the user to pick measures and dimensions when mapping the SQL table and project the cross-join of those dimensions as the SQL table.  Again, this approach may be of limited use, as it may not facilitate drill-downs or slicing. (172)    In certain embodiments, the database system 110 provides a more flexible approach by allowing the user to specify the criteria as a value provided for a SQL column in the mapped table.  The criteria would be expressed in MDX, either as a cross-join or slice clause.  The mapped table would in this instance have columns for each of the measures of interest in the cube (selected at table mapping time), a column for displaying the row identity/element names, and the columns for the MDX cross-join and slices.  Once mapped, the user would be able to issue a SQL query such as the following: (173)    "select * from cube where mdx_crossjoin=`[[Sales Territory].[Sales Territory].[Country] * [Products].[Products].[Product Category]] and mdx_slice=`([Date].[Calendar].[Year].[CY 2002])"'. (174)    Although useful, this approach also has two notable down-sides.  First, users must be familiar enough with MDX to know how to phrase the values to use in the SQL WHERE clause.  Second, the results may be compressed into a single column, forcing the user to use complicated SQL expressions if he/she wishes to extract a part of the results, whereas ideally each part of the results should reside in its own column (e.g., country, product_category). [col. 27 lines 10-20] (182)    In one example, a SQL query on a cube slice might look something like the following: "select prod_name from table_with_top_10_prod_sold_dim where country_slice=`Australia`;" Note that here the values returned can look completely different from what a plain "select *" returns from a normal relational table.  An example of using a cross-join query, in contrast, might be as follows: "select * from cube where year_crossjoin=`2010"`, which could filter the result set to only include rows for the year 2010. [col. 31 lines 18-67] (213)    In FIG. 20, another example of a mapping user interface 2000 is shown.  The user interface 2000 also includes the fields 1910 for specifying data about the remote data object, as in FIG. 19.  Likewise, the user interface 2000 includes a select option 1920 for specifying the type of MDX query to be performed, such as slice, cross-join, or both.  As in FIG. 19, the query type selected is a slice. (219)    In FIG. 21, another example of a mapping user interface 2100 is shown.  The user interface 2100 also includes the fields 1910 for specifying data about the remote data object, as in FIG. 19.  Likewise, the user interface 2100 includes a select option 2120 for specifying the type of MDX query to be performed, such as slice, cross-join, or both.  In the depicted embodiment, the query type selected is a cross-join [as
convert (e.g. map, translate, transform) the declarative statements (e.g. SQL query statement, such as country_slice=`Australia`, year_crossjoin=`2010"`; referring to the instant applicant’s specification [0028] & Fig. 2C) into multidimensional expressions in a multidimensional expression (MDX) programming language (e.g. MDX statements) which are configured to query the multidimensional data which include at least three dimensions and return query results in two-dimensions (e.g. slice – the database system 110 can enable such additional query information by allowing a user to specify an MDX query at mapping time, thereby receiving a 1- or 2-dimensional result, and project this result as a SQL table) instead of at least three dimensions;
query, via a query engine, the multidimensional data based on the multidimensional expressions to generate a two-dimensional data structure of derived features (e.g. slice – the database system 110 can enable such additional query information by allowing a user to specify an MDX query at mapping time, thereby receiving a 1- or 2-dimensional result, and project this result as a SQL table)]).
Although Harrison substantially teaches the claimed invention, Harrison does not explicitly indicate execute a machine learning model and input the two-dimensional data structure of the derived features to the machine learning model during the executing.
Marin teaches the limitations by stating execute a machine learning model and input the two-dimensional data structure of the derived features to the machine learning model during the executing (Marin [0016], [0026] e.g. [0016] In some embodiments, an analytics interface supports the performing of analytics data in the analytics data store. The analytics interface employs the analytics data model for the data of the analytics data store. The analytics interface provides interfaces for application programs and, optionally, a user interface. The analytics interface may provide an application programming interface to various application programs such as a spreadsheet program, a business analytics interface, a database system, a data mining application, a machine learning application, and so on. The analytics interface provides components for converting an analytic query in the analytics query language, such as Multidimensional Expressions (“MDX”), of an application program to an analytics store query in an analytics store query language U-Structured Query Language (“U-SQL”)“ ”. The components submit the analytics store queries to an analytics store query engine, receive the query result from the analytics store query engine, and provide the query result to the application programs. The analytics store query engine generates and executes a query plan to extract the query result of the query. [0026] The analytics system may include a data intelligence service, that is, a data processing layer that both sources data from and outputs data to the analytics data store and through the analytics data model. The data intelligence service allows for data processing operations, such as data mining or machine learning, on the data extracted from the transactional data stores).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention, in view of the teachings of Harrison and Marin, to overcome the drawback of the modifications to the transactional data model would likely have a negative impact on the response time for transactional processing or require additional hardware infrastructure, which can be very expensive to purchase and maintain (Marin [0004]). 
9.	With respect to claim 2,
	Harrison further discloses wherein the processor is further configured to build a metadata model based on a hierarchical structure of the multidimensional data which includes hierarchies of the at least three dimensions and aggregation functions available for the at least three dimensions (Harrison col. 24 line 20 – col. 28 line 2, col. 29 line 19 – col. 30 line 9 e.g. [col. 24 line 20 – col. 28 line 2] Examples of dimensions include time, geographic location, customers, and products.  Each of the elements of a dimension can be summarized using a hierarchy (although hierarchies may be optional).  The hierarchy can be a series of parent-child relationships or ordering of levels within a dimension.  Measures can be observed at levels in the hierarchy.  (172) Once mapped, the user would be able to issue a SQL query such as the following: (173)    "select * from cube where mdx_crossjoin=`[[Sales Territory].[Sales Territory].[Country] * [Products].[Products].[Product Category]] and mdx_slice=`([Date].[Calendar].[Year].[CY 2002])"'. (182)    In one example, a SQL query on a cube slice might look something like the following: "select prod_name from table_with_top_10_prod_sold_dim where country_slice=`Australia`;" Note that here the values returned can look completely different from what a plain "select *" returns from a normal relational table.  An example of using a cross-join query, in contrast, might be as follows: "select * from cube where year_crossjoin=`2010"`, which could filter the result set to only include rows for the year 2010. [col. 29 line 36 – col. 30 line 9] (200) In one embodiment, the proxy layer 112 passes cube selection criteria in a WHERE clause to a plug-in 120a by creating a temporary, query-specific copy of a mapped table and by attaching the cube selection criteria to this table as metadata).
10.	With respect to claim 3,
	Harrison further discloses wherein the multidimensional data comprises a time dimension among the at least three dimensions (Harrison col. 24 line 20 – col. 28 line 2, col. 29 line 19 – col. 30 line 9 e.g. [col. 24 line 20 – col. 28 line 2] Examples of dimensions include time, geographic location, customers, and products.  Each of the elements of a dimension can be summarized using a hierarchy (although hierarchies may be optional).  The hierarchy can be a series of parent-child relationships or ordering of levels within a dimension.  Measures can be observed at levels in the hierarchy.  (172) Once mapped, the user would be able to issue a SQL query such as the following: (173)    "select * from cube where mdx_crossjoin=`[[Sales Territory].[Sales Territory].[Country] * [Products].[Products].[Product Category]] and mdx_slice=`([Date].[Calendar].[Year].[CY 2002])"'. (182)  An example of using a cross-join query, in contrast, might be as follows: "select * from cube where year_crossjoin=`2010"`, which could filter the result set to only include rows for the year 2010).
11.	With respect to claim 4,
	Harrison further discloses wherein the processor is configured to generate the declarative statements based on at least one of parent-child hierarchies and level- based hierarchies of a dimension included in the multidimensional data (Harrison col. 24 line 20 – col. 28 line 2, col. 29 line 19 – col. 30 line 9 e.g. [col. 24 line 20 – col. 28 line 2] Examples of dimensions include time, geographic location, customers, and products.  Each of the elements of a dimension can be summarized using a hierarchy (although hierarchies may be optional).  The hierarchy can be a series of parent-child relationships or ordering of levels within a dimension.  Measures can be observed at levels in the hierarchy).
12.	With respect to claim 5,
	Harrison further discloses wherein the processor is configured to generate the declarative statements based on at least one of parent-child hierarchies and level- based hierarchies of a dimension included in the multidimensional data (Harrison col. 24 line 20 – col. 28 line 2, col. 29 line 19 – col. 30 line 9 e.g. [col. 24 line 20 – col. 28 line 2] Examples of dimensions include time, geographic location, customers, and products.  Each of the elements of a dimension can be summarized using a hierarchy (although hierarchies may be optional).  The hierarchy can be a series of parent-child relationships or ordering of levels within a dimension.  Measures can be observed at levels in the hierarchy).
13.	With respect to claim 6,
	Harrison further discloses wherein the declarative statement further identifies a pivot about a dimension from among the at least three dimensions (Harrison col. 13 1ines 14-34 e.g. In effect, the mapping module 124 can pivot an attribute associated with repeating data into its own table, which may be a child or subtable of the initial table created above.  Said in another way, the mapping module 124 can move the repeating data in the table into one or more additional tables).
14.	With respect to claim 7,
	Harrison further discloses wherein the processor is further configured to convert the declarative statements into query operations in a Multidimensional Expression (MDX) programming language that is capable of being executed by the query engine against an online analytical processing (OLAP) cube that contains the multidimensional data (Harrison col. 24 line 20 – col. 28 line 2, col. 30 line 54 – col. 33 line 3 e.g. [col. 24 line 20 – col. 28 line 2] (169)    The plug-in 120a or mapping module 124 can access a cube via a web service call or other network connection.  For instance, in one embodiment, a cube can be accessed using a SOAP-based XML for Analytics (XMLA) interface.  The native query language for many cube databases is MultiDimensional eXpressions (MDX), rather than SQL.  MDX includes many different features from SQL.  For example, the cube database (or simply cube) imposes ordering on members in a dimension, and MDX contains explicit support to reference such traversals as forwards, backwards, upwards, downwards, crosswise, and the like.  MDX statements can also return N-dimensional results, where N depends on how the query was formulated.  (170)    i Translating a Cube to a SQL Table  (171)    As the high-level information derived by querying an entire cube space may not be very useful, it can be desirable to provide additional hierarchy level, slice, and/or cross-join criteria to the cube for certain queries.  In certain embodiments, the database system 110 can enable such additional query information by allowing a user to specify an MDX query at mapping time, thereby receiving a 1- or 2-dimensional result, and project this result as a SQL table.  However, a drawback to this approach is that drill-downs within a hierarchy, slice, etc. can be limited.  Another similar approach would be to allow the user to pick measures and dimensions when mapping the SQL table and project the cross-join of those dimensions as the SQL table.  Again, this approach may be of limited use, as it may not facilitate drill-downs or slicing).
15.	Claims 9-15 are same as claims 1-7 and are rejected for the same reasons as applied hereinabove.
16.	Claims 17-20 are same as claims 1-4 and are rejected for the same reasons as applied hereinabove.

17.	Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Harrison in view of Marin, and further in view of Le Biannic.
18.	With respect to claim 8,
Although Harrison and Marin combination substantially teaches the claimed invention, they do not explicitly indicate wherein the processor is further configured to generate a plurality of columns representing a plurality of derived features, and the store the plurality of columns in a table to generate the training data set.
Le Biannic teaches the limitations by stating wherein the processor is further configured to generate a plurality of columns representing a plurality of derived features, and the store the plurality of columns in a table to generate the training data set (Le Biannic [0111], [0139] – [0141] e.g. [0111] . As an example, tables 720, 728, 730, 734, 742, 744 may all have a feature (e.g., attribute/field/column) used in the projection 754, which feature/the projection can be defined as a feature group, or used for evaluating membership in a feature group. [0139] As described in Example 1, a user can adjust a machine learning model based on features groups 1124.  Retraining the machine learning model based on selected features 1134/feature groups 1120 can improve the performance of the model, at least for certain scenarios, where improved performance can be one or both of improved accuracy or improved performance (e.g., speed or efficiency, such as processing fewer features/data, using less memory or processor resources). [0140] As shown in FIG. 11, a user can select boxes 1140 for a feature group 1120 or individual features 1134.  By selecting an icon 1144, the user can retrain the model using the selected features 1134/feature groups 1120. Example 12--Example Construction and Use of Feature Groups [0141] FIG. 12 is a diagram illustrating how feature groups can be determined from a data set 1210 and optionally use to train (e.g., retrain) a machine learning model.  The data set 1210 is obtained from one or more data sources (not shown), including as described in Examples 1-11.  The data set 1210 includes a plurality of features 1214, at least a portion of which are used in training a machine learning model or to provide a classification result using a trained classifier).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention, in view of the teachings of Harrison, Marin and Le Biannic, to overcome the drawback of the modifications to the transactional data model would likely have a negative impact on the response time for transactional processing or require additional hardware infrastructure, which can be very expensive to purchase and maintain (Marin [0004]).
19.	Claim 16 is same as claim 8 and is rejected for the same reasons as applied hereinabove.

Response to Arguments
20.	Applicant’s remarks and arguments presented on 4/15/22 have been fully considered but they are moot in view of the new grounds of rejection presented in this office action.

Conclusion
21	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SyLing Yen whose telephone number is 571-270-1306.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached at 571-270-3750.  The fax and phone numbers for the organization where this application or proceeding is assigned is 571-273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-2100. 

66



/SYLING YEN/Primary Examiner, Art Unit 2166                                                                                                                                                                                                        
April 28, 2022